Mr. Justice Weight delivered the opinion of the court. Appellee sued appellant for negligently running or backing its train of cars at a highway crossing, whereby the former was injured while attempting, with "due care, to cross such high way. with team and wagon. A trial by jury resulted in a verdict and judgment against appellant for $1,000, from which it prosecutes this appeal. In support of a reversal of the judgment it is insisted that some of the counts of the declaration are insufficient to support such judgment, and for such reason the motion in arrest of judgment should have prevailed in the trial court. We are of the opinion there were good, counts in the declaration free from the objections made, and to which the evidence in the case was applicable, and for this reason the "motion in arrest of judgment was properly denied. It is also insisted the verdict is against the evidence, that the court refused proper and gave improper instructions to the jury, and that the damages are excessive. There was.conflict of evidence respecting the negligence of the appellant, and as to the care of appellee at the time of his injury, and in view of the condition of the record in those respects we feel compelled to accept the verdict of the jury as decisive of those questions. Upon the whole, we think the law was fairly stated to the jury, and there was no material error in giving or refusing instructions. Heither do we regard the damages so far excessive as to require a reversal at our hands for that reason. The jury heard the evidence and the trial judge has approved the verdict and we find no sufficient reason for setting it aside. The judgment of the Circuit Court will be affirmed. Judgment affirmed.